 



--------------------------------------------------------------------------------

 Exhibit 10.6

 

 

 

 

 

As of February 20, 2015

 

Kenneth D. Trbovich

2370 Lewis Road

South Wales, NY 14139-9711

 

 

Dear Mr. Kenneth D. Trbovich:

 

You and Servotronics, Inc. (the “Company”) are parties to an Employment
Agreement, dated June 15, 2012 pursuant to which you are employed by the
Company. This letter confirms such Employment Agreement and subsequent
ratification and subsequent Amendment dated August 13, 2012 (the "Amended
Agreement").

 

This letter will also confirm your agreement and that of the Company (pursuant
to a resolution of the Board of Directors passed by Unanimous Written Consent on
February 20, 2015) to amend Paragraph 1 of the Amended Agreement to delete
“December 31, 2018” and insert in its place “December 31, 2019” subject to your
acceptance which will be indicated by your signature below.

 

If the foregoing meets with your approval and you are willing to become bound
hereby, will you please sign and return to the undersigned the enclosed copy of
this letter.

 

Very truly yours,

 

SERVOTRONICS, INC.

 

 

 /s/ Bernadine E. Kucinski               

Bernadine E. Kucinski,

Assistant Corporate Secretary

 

 

ACCEPTED AND AGREED

 

 

/s/ Kenneth D. Trbovich   As of February 20, 2015   Kenneth D. Trbovich   Date





